Citation Nr: 1137779	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-08 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 24, 1990, to January 17, 1991, from August 21, 1991, to November 15, 1991, from January 4, 1999, to July 1, 1999, and from August 24, 2005, to September 10, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for a right knee disability, left ear hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.  

2.  A left shoulder disability is not shown by the evidence of record.

3.  A right ear hearing loss disability for VA compensation purposes is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  A right ear hearing loss disability for VA compensation purposes was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a November 2006 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the November 2006 correspondence.  The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of her claim.  Although the Veteran testified that she would be submitting additional evidence in support of her claims after her January 2011 personal hearing, there is no indication of VA receipt of any evidence within the 60-day period agreed upon to hold the record open.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained as to the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Left Shoulder Disability

In this case, the Veteran contends that she has a left shoulder disability as a result of active service.  In a January 2007 statement she reported that she had left shoulder problems due to carrying heavy equipment and backpacks while serving in Kuwait.  In her March 2009 VA Form 9 she stated she had pain when she lifted her arm to a certain point.  In statements and personal hearing testimony in support of her claim she reported she had pain and limitation of motion in her left shoulder which she recalled had hurt during service in Kuwait, but that a diagnosis had not been by a doctor and she was not receiving any current treatment.

The medical evidence of record includes a November 30, 1999, report from the New Orleans, Louisiana, Naval Medical Center noting complaints of left shoulder pain with movement.  It was noted the Veteran complained of pain with overhead work and lifting her arm which had progressively worsened over the previous month.  A diagnosis of biceps tendonitis of the left shoulder was provided.  Subsequent physical examinations revealed normal clinical evaluations of the upper extremities.

An April 2006 report from the medical clinic in Kuwait noted the Veteran complained of a two week history of left shoulder pain after using exercise equipment.  The examiner noted there was 4/5 weakness on the left compared to 5/5 strength on the right.  There was a full range of motion without swelling, erythema, or atrophy of the shoulder.  The diagnosis was left shoulder strain.  A May 2006 report noted decreased active left, nondominant arm motion with full flexion, but mild discomfort from 120 to 160 degrees.  A diagnosis of left shoulder tendonitis was provided.  A June 2006 report noted a history of left shoulder pain without trauma.  X-ray examination was within normal limits.  The diagnoses included joint pain localized in the shoulder.  The Veteran was released without limitations.  Similar findings and diagnosis were provided in a July 2006 report.  An August 2006 report of medical history for separation purposes noted chronic left shoulder pain.  

On VA examination in May 2007 the Veteran reported that she had experienced some left shoulder pain, especially with overhead activities in Kuwait, which had resolved after a course of physical therapy.  She reported she did not currently have any residual limitations with her shoulder.  The examiner noted it appeared she had a resolved impingement syndrome.  Examination reveal abduction and forward flexion to 180 degrees, internal and external rotation to 90 degrees, and full cross chest abduction without discomfort.  There were no impingement signs and there was good strength on motion.  The diagnoses included resolved left shoulder impingement syndrome with no residual limitation.  

Based upon the evidence of record, the Board finds that a left shoulder disability is not shown.  The May 2007 VA examiner's opinion that the Veteran's left shoulder impingement syndrome had resolved with no residual limitation is persuasive.  The opinion is shown to have been provided based upon a thorough examination of the Veteran and adequate consideration of her reported symptoms.  The Board notes that the Veteran's service department treatment records include a diagnosis of biceps tendonitis of the left shoulder in November 1999 and complaints of left shoulder pain during active service in Kuwait in 2006 with a diagnosis of chronic left shoulder pain in August 2006.  It is significant to note, however, that X-ray studies in July 2006 were within normal limits.  

Although the Veteran has stated that she experienced pain with motion to a certain position, she also reported she had not been provided a medical diagnosis for a left shoulder disorder and that she received no current treatment.  The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  As a layperson without appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability or a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Court has held, however, that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence of a present left shoulder disability, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence as to this matter is against the Veteran's claim.

Hearing Loss

VA regulations provide that a hearing loss disability for VA compensation purposes is defined as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Service treatment records show that on audiological evaluation in November 1990 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
10
LEFT
0
5
10
10
-5

Service treatment records show that on audiological evaluation in May 1997 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
10
15
LEFT
0
0
5
5
5

A May 1997 audiology consultation report noted the Veteran had new high frequency hearing loss on audiogram with occasional mild tinnitus and ear fullness.  The examiner noted that all findings were within normal limits except mild high frequency hearing loss at 8000 Hertz in the left ear.  An additional May 1997 treatment report noted high frequency hearing loss likely secondary to age.  


Service treatment records show that on audiological evaluation in March 2004 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
20
15
LEFT
10
20
30
20
30

Service treatment records show that on audiological evaluation in October 2005 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
15
25
LEFT
15
10
25
15
20

Service treatment records show that on audiological evaluation in June 2006 puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
25
25
LEFT
15
15
20
20
25

On VA authorized audiological evaluation in June 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
15
20
25
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner noted the Veteran's hearing was essentially within normal limits though 4000 Hertz with a mild to moderate high frequency hearing loss at 8000 Hertz, bilaterally.  

Based upon the evidence of record, the Board finds a right ear hearing loss for VA compensation purposes is not shown.  As noted above, the issue of entitlement to service connection for left ear hearing loss is addressed in the remand section of this decision.  The audiology examination findings in this case are consistent, both during and after periods of active service, and are found to adequately describe the Veteran's hearing ability as to the right ear.  With regard to the Veteran's statements asserting that she has right ear hearing loss related to service, the Board finds that she is not competent to establish that a disability presently exists.  Here, the question of disability as defined by regulation is medically complex and outside the range of a layman's competence.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  Therefore, entitlement to service connection for right ear hearing loss must be denied.  The preponderance of the evidence as to this matter is against the claim.

ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her remaining claims.  The Board finds, however, that additional development is required as to these matters.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  

VA regulations provide that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 C.F.R. § 3.303.  Symptoms of chronic disease from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was further noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

In this case, in statements and testimony in support of her claim for service connection for a right knee disability the Veteran asserted that an existing knee disability had been aggravated by carrying weight and climbing stairs during her service in Kuwait.  The Board notes that military reserve service treatment records dated in April 2005, prior to her period of active service from August 2005 to September 2006, show she complained of chronic right knee pain.  An October 2005 report noted she had received physical therapy treatment including for the right knee and that she had been involved in a motor vehicle accident.  

Service treatment records dated in January and February 2006 noted complaints of right knee pain and provided diagnoses of osteoarthritis.  A July 2006 report noted the Veteran complained of right knee problems over several months.  A subsequent July 2006 magnetic resonance imaging (MRI) scan revealed advanced lateral patellar chondromalacia with subchondral cyst formation.  It was noted there was no evidence of meniscal or ligamentous injury.  VA examination in May 2007 noted the Veteran stated her right knee disorder had gotten worse during service in Kuwait and that her knee had been recently scoped.  The examiner provided a diagnosis of right knee moderate patellofemoral syndrome status post recent arthroscopy, but provided no opinion as to onset or etiology.  In a January 2011 statement C.A.C, M.D., stated that he had gone over intraoperative photographs from May 2007 which revealed some early changes of chondromalacia, but relatively good maintenance of her joint space and a small meniscal tear.  It was his opinion that, to some degree, her military service certainly participated in the exacerbation of her knee problems and probably necessitated her surgery.  There is no indication, however, that Dr. C.A.C. reviewed any other medical evidence in providing this opinion.  It is significant to note that a July 2006 MRI scan found no evidence of a meniscal tear.  

As to the service connection claims for left ear hearing loss and tinnitus, the Board notes that service treatment records show that a May 1997 audiology consultation reported the Veteran had new high frequency hearing loss on audiogram with occasional mild tinnitus and ear fullness.  The examiner further noted that audiology findings were within normal limits except mild high frequency hearing loss at 8000 Hertz in the left ear.  An additional May 1997 treatment report noted high frequency hearing loss likely secondary to age.  Service treatment records show that on audiological evaluations in March 2004, October 2005, and June 2007 the puretone thresholds, in decibels, did not meet the criteria for a hearing loss for VA compensation purposes.  

On VA authorized audiological evaluation in June 2007 the Veteran's hearing was essentially within normal limits though 4000 Hertz with a mild to moderate high frequency hearing loss at 8000 Hertz, bilaterally.  Speech audiometry, however, revealed speech recognition ability of 92 percent in the left ear which meets the criteria for a left ear hearing loss disability for VA compensation purposes.  The Veteran also reported that she experienced constant bilateral tinnitus and that she first noticed the tinnitus over ten years earlier.  The examiner provided no opinion as to etiology or aggravation.  In light of the evidence of record, the Board finds additional development as to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the issues remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that she has a right knee disability that was incurred or aggravated as a result of active service.  The examiner should summarize the pertinent evidence of record and specifically address whether a right knee disability existed prior to the period of active service from August 2005 to September 2006.  If it is determined that a right knee disability preexisted a period of active service a specific opinion should be provided as to whether the disorder underwent any increase in disability during active service and whether such increased was beyond the normal progress of the disorder.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for a VA audiology examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that her left ear hearing loss and tinnitus disabilities were incurred or aggravated as a result of active service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


